11/01/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: PR 22-0005


                                       PR 22-0005
                                                                                   r)-44rr‘r 4
 IN RE THE MOTION OF RYAN G. RUPE FOR
 ADMISSION TO THE BAR OF THE STATE OF                                ORDER
 MONTANA



       Ryan G. Rupe has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Rupe has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
       IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Ryan G. Rupe may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
       The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DATED this j day       of November, 2022.

                                                              1    /
                                                              Chief Justi e


                                                                        e
      NOV 0 1 2022
 CLIESpvven
   c. 1,< of Greenwood
            Supreme Co
     State of Montana LI"
e9-3f    'Aft&
        Justices